DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 10/31/2022. 
Claims 1, 4-5, 7, and 12-13 have been amended, claims 2-3 and 10 have been cancelled, and claim 15 has been added new.
Claims 1, 4-9, and 11-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of European Patent Application EP19306481.3 filed on 11/19/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the double patenting rejection the claims are almost identical and are clearly directed towards the same invention. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1, 4-9, and 11-15, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not point out what in the claims are eligible or how the rejection is improper. The steps/functions disclosed in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving a description, set of attributes, data model indexation, and rules to analyze the attributes, analyzing the received data based on the received rules and displaying the results in a graph (CAD) for a human user to interpret, which is managing how a human interacts with a graph (CAD) for the commercial purpose of analyzing vehicle attributes. Applicant’s arguments are not persuasive.
Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Applicant does not point out what the additional elements are or provide any reasoning as to how the claims specifically integrate the abstract idea into a practical application. The Examiner further notes the claims do not even recite a GUI or any type of interface, so how can there be an improvement. Applicant’s arguments are not persuasive.
Applicant argues the claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Applicant does not point out what the additional elements are or provide any reasoning as to how the claims specifically amount to significantly more. Applicant merely alleges the claims are eligible without disclosing what in the claims is eligible. The Examiner asserts that the claims are merely implementing the abstract idea on a general purpose computer, where the Examiner has clearly cited MPEP 2106.05 and PEG 2019 as the supporting evidence required by Berkheimer because the claims specifically only recite as an example claim 1 a “computer implemented method”, which is a general purpose computer. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1, 4-9, and 11-15, Applicant argues that the claims are allowable over 35 USC 103 because the prior art does not disclose the entire claim limitation. The Examiner respectfully disagrees. The Applicant merely copy and pastes the entire independent claim and alleges it is not taught. The Examiner refers to the rejection below which takes into account that argument. Applicant’s arguments are not persuasive.
Applicant argues Solimano does not disclose expansion of the directed acyclic graph, but the rejection does not state that. The Examiner asserts one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see the rejection below which specifically points out what limitations are taught by each reference. Applicant’s arguments are not persuasive. 
Applicant argues Solimano does not disclose referencing a data model in a search engine index, but the claims do not recite that. The claims recite an aggregate feature or facet feature being reference in a search engine index, which is taught in at least Figures 1, 3, and 7. Applicant’s arguments are not persuasive.
Applicant further argues against the Strovink reference. The Examiner respectfully disagrees. The Examiner asserts Stovink teaches consolidation of said at least one key indicator based on an expansion of the directed acyclic graph (See Figure 2, Figure 3, Figure 4, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021, Paragraph 0022 – “XLAP rolls up all dimensions on every query”, Paragraph 0031, and claim 1), where 0017-0019 specifically disclose rolling up dimensions which is the claimed consolidation. Applicant’s arguments are not persuasive.
The Examiner asserts a material facet, recycling facet, supplying facet, etc. are not recited in the claims. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1, 4-9, 11, and 15 are directed toward a process, claims 12 are directed toward a product, and claims 13-14 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer system, comprising: at least one client device including a processor configured to process a user request of consolidating at least one key indicator of a virtual object and at least one index, said index being configured to implement transformation of a data model for indexation into a directed acyclic graph and consolidation of said at least one key indicator based on an expansion of the directed acyclic graph, wherein the processor is further configured to, for a predefined configuration of the virtual object, receive a description of the at least one key indicator of the virtual object, receive a set of attributes of the virtual object, receive the data model for indexation of said virtual object, receive a set of rules to convert said set of attributes of the virtual object into the data model for indexation, apply the set of rules to convert said set of attributes into the data model for indexation, transform the data model for indexation into a directed acyclic graph, and consolidate said at least one key indicator based on an expansion of the directed acyclic graph, wherein, in the data model, the virtual object includes: at least one aggregate feature, said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object, wherein said aggregate feature and/or said facet feature being referenced in a search engine index, and wherein transforming the data model and consolidating said at least one key indicator are implemented in a same software component of said search engine index (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving a description, set of attributes, data model indexation, and rules to analyze the attributes, analyzing the received data based on the received rules and displaying the results in a graph (CAD) for a human user to interpret, which is managing how a human interacts with a graph (CAD) for the commercial purpose of analyzing vehicle attributes. The Applicant’s claimed limitations are merely analyzing vehicle attributes based on human user inputs and displaying the results, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer system, comprising: at least one client device including a processor configured to and at least one index, said index being configured to, wherein the processor is further configured to, receive a description of the at least one key indicator of the virtual object, receive a set of attributes of the virtual object, receive the data model for indexation of said virtual object, receive a set of rules, in a search engine index, are implemented in a same software component of said search engine index” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer, virtual object, an index, a software component which is distinct from said index, same software component, a vehicle including a ship, non-transitory computer-readable data-storage medium containing computer-executable instructions that when executed by a computer system cause the computer system to implement, computer system, comprising: at least one client device including a processor configured to, a search engine index” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 4-11 and 14-15 further narrow the abstract idea and dependent claims 6-7 and 11 additionally recite “receiving a rollup function of the key indicator, receiving a tolerance value of each aggregate feature” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “an index and a vehicle including a ship” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, virtual object, an index, a software component which is distinct from said index, same software component, a vehicle including a ship, non-transitory computer-readable data-storage medium containing computer-executable instructions that when executed by a computer system cause the computer system to implement, computer system, comprising: at least one client device including a processor configured to, a search engine index” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method; System; and Product claims 1, 4-9, and 11-15 recite a computer, virtual object, an index, a software component which is distinct from said index, same software component, a vehicle including a ship, non-transitory computer-readable data-storage medium containing computer-executable instructions that when executed by a computer system cause the computer system to implement, computer system, comprising: at least one client device including a processor configured to, a search engine index; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0102 and 0107 and Figures 1 and 10. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer system, comprising: at least one client device including a processor configured to and at least one index, said index being configured to, wherein the processor is further configured to, receive a description of the at least one key indicator of the virtual object, receive a set of attributes of the virtual object, receive the data model for indexation of said virtual object, receive a set of rules, in a search engine index, are implemented in a same software component of said search engine index” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 4-11 and 14-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6-7 and 11 additionally recite “receiving a rollup function of the key indicator, receiving a tolerance value of each aggregate feature” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “an index and a vehicle including a ship” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solimano et al. (US 2010/0249978 A1) in view of Strovink (US 2005/0165733 A1) and further in view of Anelle (US 2007/0106409 A1).

Regarding Claims 1 and 12-13: Solimano et al. teach a computer system, comprising: at least one client device including a processor configured to (See Figure 1, Paragraph 0032, Paragraph 0034, and Paragraph 0046);
process a user request of consolidating at least one key indicator of a object and at least one index (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”); 
wherein the processor is further configured to, for a predefined configuration of the object, receive a description of the at least one key indicator of the object (See Figure 1, Figure 3, Figure 7, Paragraph 0015 – “evaluating key production indicators (KPI) in a manufacturing execution system (MES) … The modeling includes a definition of plant floor equipment involved in the production process and corresponding MES applications managing the plant floor equipment”, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, and Paragraph 0033);
receive a set of attributes of the object (See Figure 1, Figure 3, Figure 7, Paragraph 0019 – “definition of the new class includes attributes associated to data available in the object oriented tool and/or data available in MES applications”, and Paragraph 0037); 
receive the data model for indexation of said object (See Figure 1, Figure 3, Figure 7, Paragraph 0033, Paragraph 0036 – “modeling the production process inside the object oriented tool includes a definition of a new class KPI.class associated to the key production indicators KPI and including a calculus to be executed by the plant performance analyzer PPA on the plant floor equipment”, and Paragraph 0042 – “define a model for plant floor equipment by means classes and corresponding plant objects storing information”); 
receive a set of rules to convert said set of attributes of the object into the data model for indexation (See Figure 1, Figure 3, Figure 7, Paragraph 0044, Paragraph 0047 – “The instantiation of the new class associated to KPI in a corresponding object is executed in library or in plant floor. When the instantiation is executed in library the KPI is assigned to an equipment class while, when the instantiation is executed in plant floor, the KPI is directly assigned to a plant floor equipment. Custom KPI classes have a set of custom inputs (the output should always be unique), represented as input arguments of the scheduling method of that KPI”, Paragraph 0053 – “the new class in PM defines the calculus to be executed in PPA, the attributes associated to PM and the alias attributes associated to PPA while the values of such alias attributes are instantiated by PPA”, and Paragraph 0065 – “an event triggers a rule that retrieves the necessary input parameters for executing the calculation of KPI and schedules the calculus by supplying the input parameters”); 
apply the set of rules to convert said set of attributes into the data model for indexation (See Figure 1, Figure 3, Figure 7, Paragraph 0047, Paragraph 0053 – “the new class in PM defines the calculus to be executed in PPA, the attributes associated to PM and the alias attributes associated to PPA while the values of such alias attributes are instantiated by PPA”, Paragraph 0065, and Paragraph 0067 – “alias names are used according to the new class definition and are automatically mapped to the right process tag; attributes are used according to new class configuration; order start time and end time attributes are set explicitly in the rules using the information retrieved in specific rule's step; and context data is set using current value attributes, according to the new class configuration”);
wherein, in the data model, the virtual object includes: at least one aggregate feature (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”);
wherein said aggregate feature and/or said facet feature being referenced in a search engine index (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0019 – “definition of the new class includes attributes associated to data available in the object oriented tool and/or data available in MES applications”, Paragraph 0036, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”).

Solimano et al. do not specifically disclose a virtual object, said index being configured to implement transformation of a data model for indexation into a directed acyclic graph, and consolidation of said at least one key indicator based on an expansion of the directed acyclic graph, transform the data model for indexation into a directed acyclic graph, consolidate said at least one key indicator based on an expansion of the directed acyclic graph, said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object; and wherein transforming the data model and consolidating said at least one key indicator are implemented in a same software component of said search engine index. However, Strovink further teaches:
said index being configured to implement transformation of a data model for indexation into a directed acyclic graph (See Figure 1A, Figure 1B, Figure 2, Figure 3, Figure 4, Paragraph 0012 – “FIG. 1B illustrates a unified Value Chain Header indexed by NodeID and NodeID values, wherein the NodeID values are substituted into Fact, and the Result Array is indexed by NodeID”, Paragraph 0021 – “XLAP queries can be issued as part of a Mapping request, such that all nodes visited by the query have their values adjusted … creating a temporary index table that is then used by the relational engine to return its results at speed”, Paragraph 0031 – “using Mapping, to transform all the erroneous "X" attributions, and even the "X" attributions from the past, into the proper "Y" categories, with a series of mapping rules”, and claim 1); 
and consolidation of said at least one key indicator based on an expansion of the directed acyclic graph (See Figure 2, Figure 3, Figure 4, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021, Paragraph 0022 – “XLAP rolls up all dimensions on every query”, Paragraph 0031, and claim 1); 
transform the data model for indexation into a directed acyclic graph (See Figure 1A, Figure 1B, Figure 2, Figure 3, Figure 4, Paragraph 0012 – “FIG. 1B illustrates a unified Value Chain Header indexed by NodeID and NodeID values, wherein the NodeID values are substituted into Fact, and the Result Array is indexed by NodeID”, Paragraph 0021 – “XLAP queries can be issued as part of a Mapping request, such that all nodes visited by the query have their values adjusted … creating a temporary index table that is then used by the relational engine to return its results at speed”, Paragraph 0031 – “using Mapping, to transform all the erroneous "X" attributions, and even the "X" attributions from the past, into the proper "Y" categories, with a series of mapping rules”, and claim 1); 
and consolidate said at least one key indicator based on an expansion of the directed acyclic graph (See Figure 2, Figure 3, Figure 4, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021, Paragraph 0022 – “XLAP rolls up all dimensions on every query”, Paragraph 0031, and claim 1);
and wherein transforming the data model and consolidating said at least one key indicator are implemented in a same software component of said search engine index (See Figure 1A, Figure 1B, Figure 2, Figure 3, Figure 4, Paragraph 0012 – “FIG. 1B illustrates a unified Value Chain Header indexed by NodeID and NodeID values, wherein the NodeID values are substituted into Fact, and the Result Array is indexed by NodeID”, Paragraph 0016, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021 – “XLAP queries can be issued as part of a Mapping request, such that all nodes visited by the query have their values adjusted … creating a temporary index table that is then used by the relational engine to return its results at speed”, Paragraph 0022, Paragraph 0031 – “using Mapping, to transform all the erroneous "X" attributions, and even the "X" attributions from the past, into the proper "Y" categories, with a series of mapping rules”, and claim 1).

The teachings of Solimano et al. and Strovink are related because both are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. to incorporate the acyclic graph expansion/consolidation of Strovink in order to better visualize and store the relevant data for a user to access when needed.
Solimano et al. in view of Strovink do not specifically disclose a virtual object and said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object. However, Anelle further teaches: 
a virtual object (See Figure 2, Figure 3, Figure 7, Paragraph 0016 – “a computer aided drafting (CAD) application 205 that a design engineer at a design engineer station 210 may use to create models, plans, bills of materials, drawings”, and Paragraphs 0017-0018);
said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object (See Figure 2, Figure 3, Figure 7, Paragraph 0016 – “a computer aided drafting (CAD) application 205 that a design engineer at a design engineer station 210 may use to create models, plans, bills of materials, drawings”, and Paragraphs 0017-0018).

The teachings of Solimano et al., Strovink, and Anelle are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink to incorporate the specific virtual object of Anelle in order to allow use of well known CAD and modelling tools on objects thereby allowing better visualization of the object with the KPI.

Regarding Claim 4: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 1. Solimano et al. further teach wherein the at least one aggregate feature and/or the at least one facet feature are incrementally updated in the index (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0019 – “definition of the new class includes attributes associated to data available in the object oriented tool and/or data available in MES applications”, Paragraph 0036, Paragraph 0039 – “key performance indicators KPI are available in the object oriented tool PM in real time”, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”).

Regarding Claim 5: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 3. Solimano et al. do not specifically disclose the following. However, Strovink further teaches wherein the consolidating further comprises applying a rollup on an expanded directed acyclic graph in the index (See Figure 2, Figure 3, Figure 4, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021, Paragraph 0022 – “XLAP rolls up all dimensions on every query”, Paragraph 0031, and claim 1).
The teachings of Solimano et al. and Strovink are related because both are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. to incorporate the acyclic graph expansion/consolidation of Strovink in order to better visualize and store the relevant data for a user to access when needed.

Regarding Claim 6: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 5. Solimano et al. do not specifically disclose the following. However, Strovink further teaches wherein the receiving the description of the at least one key indicator further comprises receiving a rollup function of the key indicator during the rollup on the expanded directed acyclic graph, said rollup function representing a way the key indicator is bottom-up (See Figure 2, Figure 3, Figure 4, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021, Paragraph 0022 – “XLAP rolls up all dimensions on every query”, Paragraph 0031 – “using Mapping, to transform all the erroneous "X" attributions, and even the "X" attributions from the past, into the proper "Y" categories, with a series of mapping rules”, and claim 1).
The teachings of Solimano et al. and Strovink are related because both are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. to incorporate the acyclic graph expansion/consolidation of Strovink in order to better visualize and store the relevant data for a user to access when needed.
Solimano et al. in view of Strovink do not specifically disclose consolidated in the bill of materials of the virtual object. However, Anelle further teaches consolidated in the bill of materials of the virtual object (See Figure 2, Figure 3, Figure 7, Paragraph 0016 – “a computer aided drafting (CAD) application 205 that a design engineer at a design engineer station 210 may use to create models, plans, bills of materials, drawings”, and Paragraphs 0017-0018).
The teachings of Solimano et al., Strovink, and Anelle are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink to incorporate the specific virtual object of Anelle in order to allow use of well known CAD and modelling tools on objects thereby allowing better visualization of the object with the KPI.

Regarding Claim 8: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 1. Solimano et al. further teach wherein the key indicator is a Key Performance Indicator of the object (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”).
Solimano et al. in view of Strovink do not specifically disclose a virtual object. However, Anelle further teaches a virtual object (See Figure 2, Figure 3, Figure 7, Paragraph 0016 – “a computer aided drafting (CAD) application 205 that a design engineer at a design engineer station 210 may use to create models, plans, bills of materials, drawings”, and Paragraphs 0017-0018).
The teachings of Solimano et al., Strovink, and Anelle are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink to incorporate the specific virtual object of Anelle in order to allow use of well known CAD and modelling tools on objects thereby allowing better visualization of the object with the KPI.

Regarding Claim 14: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 13. Solimano et al. further teach a plurality of indexes, wherein said processor is further configured to determine, among said plurality of indexes, an index which is able to process the user request most rapidly (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”). 
Solimano et al. do not specifically disclose wherein the processor is further configured to transforming the data model for indexation into a directed acyclic graph and consolidate said key indicator based on an expansion of the configured directed acyclic graph being implemented in said index. However, Strovink further teaches wherein the processor is further configured to transforming the data model for indexation into a directed acyclic graph and consolidate said key indicator based on an expansion of the configured directed acyclic graph being implemented in said index (See Figure 1A, Figure 1B, Figure 2, Figure 3, Figure 4, Paragraph 0012 – “FIG. 1B illustrates a unified Value Chain Header indexed by NodeID and NodeID values, wherein the NodeID values are substituted into Fact, and the Result Array is indexed by NodeID”, Paragraph 0016, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021 – “XLAP queries can be issued as part of a Mapping request, such that all nodes visited by the query have their values adjusted … creating a temporary index table that is then used by the relational engine to return its results at speed”, Paragraph 0022, Paragraph 0031 – “using Mapping, to transform all the erroneous "X" attributions, and even the "X" attributions from the past, into the proper "Y" categories, with a series of mapping rules”, and claim 1).
The teachings of Solimano et al. and Strovink are related because both are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. to incorporate the acyclic graph expansion/consolidation of Strovink in order to better visualize and store the relevant data for a user to access when needed.

Regarding Claim 15: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 1. Solimano et al. further teach:
wherein, in the data model, the virtual object includes: at least one aggregate feature (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”);
wherein said aggregate feature and/or said facet feature being referenced in a search engine index (See Figure 1, Figure 3, Figure 7, Paragraph 0017 – “defining a new class in an object oriented tool of a manufacturing execution system, the new class defining the key production indicators to be calculated in a plant performance analyzer tool”, Paragraph 0019 – “definition of the new class includes attributes associated to data available in the object oriented tool and/or data available in MES applications”, Paragraph 0036, Paragraph 0047, Paragraph 0048 – “The input data for executing the calculus in PPA may derive from PM”, Paragraph 0065, and Paragraph 0069 – “the object oriented tool allows modeling the association between attributes and input/output parameters inside a class”).

Solimano et al. do not specifically disclose said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object or wherein transforming the data model and consolidating said at least one key indicator are implemented in a same software component of said search engine index. However, Strovink further teaches:
and wherein transforming the data model and consolidating said at least one key indicator are implemented in a same software component of said search engine index (See Figure 1A, Figure 1B, Figure 2, Figure 3, Figure 4, Paragraph 0012 – “FIG. 1B illustrates a unified Value Chain Header indexed by NodeID and NodeID values, wherein the NodeID values are substituted into Fact, and the Result Array is indexed by NodeID”, Paragraph 0016, Paragraphs 0017-0019 – “rolls up all dimensions all the time”, Paragraph 0021 – “XLAP queries can be issued as part of a Mapping request, such that all nodes visited by the query have their values adjusted … creating a temporary index table that is then used by the relational engine to return its results at speed”, Paragraph 0022, Paragraph 0031 – “using Mapping, to transform all the erroneous "X" attributions, and even the "X" attributions from the past, into the proper "Y" categories, with a series of mapping rules”, and claim 1).

The teachings of Solimano et al. and Strovink are related because both are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. to incorporate the acyclic graph expansion/consolidation of Strovink in order to better visualize and store the relevant data for a user to access when needed.
Solimano et al. in view of Strovink do not specifically disclose said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object. However, Anelle further teaches: 
said aggregate feature representing the composition of the virtual object according to a bill of materials, and/or at least one facet feature, said facet feature representing a categorization of the virtual object (See Figure 2, Figure 3, Figure 7, Paragraph 0016 – “a computer aided drafting (CAD) application 205 that a design engineer at a design engineer station 210 may use to create models, plans, bills of materials, drawings”, and Paragraphs 0017-0018).

The teachings of Solimano et al., Strovink, and Anelle are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink to incorporate the specific virtual object of Anelle in order to allow use of well known CAD and modelling tools on objects thereby allowing better visualization of the object with the KPI.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solimano et al. (US 2010/0249978 A1) in view of Strovink (US 2005/0165733 A1) and further in view of Anelle (US 2007/0106409 A1) and Stluka et al. (US 2009/0254551 A1).

Regarding Claim 7: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 1. Solimano et al. in view of Strovink do not specifically disclose the following. However, Anelle further teaches wherein the consolidating further comprises receiving a tolerance value of each aggregate feature (See Figure 7 and Paragraph 0025 – “the attribute information for each group includes hole ID information, diameter information, tolerance information”). 
The teachings of Solimano et al., Strovink, and Anelle are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink to incorporate the tolerances of Anelle in order to allow the KPI value to be a tolerance allowed in the CAD model, thereby allowing more user definition.
Solimano et al. in view of Strovink and further in view of Anelle do not specifically disclose computing a statistical tolerance based on a Euclidian distance of said tolerance value. However, Stluka et al. further teach computing a statistical tolerance based on a Euclidian distance of said tolerance value (See Paragraph 0016 – “The similarity can be defined over complete set of deviations attributes {d1, . . . , dN}, or alternatively only on a selected subset of the deviation attributes {d1, . . . , dN}. The general definition of similarity can include tolerances {h1, . . . , hN} defined for each deviation attribute {d1, . . . , dN}. Defined in this way, a historical deviation Dh is similar to the current deviation D* if: |dh1-d*1|&lt;h1 and |dh2-d*2|&lt;h2 . . . and |dhN-d*N|&lt;hN”, Paragraph 0018, Paragraph 0019 – “similarity can be based on Euclidean distance, wherein all points that satisfy the constraint indicated below can be considered similar”, and Paragraph 0020).
The teachings of Solimano et al., Strovink, Anelle, and Stluka et al. are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink and further in view of Anelle to incorporate the tolerance based on Euclidean distance of Stluka et al. in order to allow similar objects to be used in determining tolerances.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solimano et al. (US 2010/0249978 A1) in view of Strovink (US 2005/0165733 A1) and further in view of Anelle (US 2007/0106409 A1) and Circenis et al. (US 7,636,643 B1).

Regarding Claim 9: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 8. Solimano et al. in view of Strovink do not specifically disclose the following. However, Anelle further teaches a virtual object (See Figure 2, Figure 3, Figure 7, Paragraph 0016 – “a computer aided drafting (CAD) application 205 that a design engineer at a design engineer station 210 may use to create models, plans, bills of materials, drawings”, and Paragraphs 0017-0018).
The teachings of Solimano et al., Strovink, and Anelle are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink to incorporate the specific virtual object of Anelle in order to allow use of well known CAD and modelling tools on objects thereby allowing better visualization of the object with the KPI.
Solimano et al. in view of Strovink and further in view of Anelle do not specifically disclose wherein the Key Performance Indicator includes a weight and balance of the object and/or a center of gravity of the object and/or an inertia matrix of the object. However, Circenis et al. further teach wherein the Key Performance Indicator includes a weight and balance of the object and/or a center of gravity of the object and/or an inertia matrix of the object (See Abstract and columns 2-3 lines 62-67 and 1-7 – “center-of-gravity, may be dynamically determined from past measurement values. For example, if 100 measurement values have been received, the average or median of these values could be used to determine the center-of-gravity of the normal region 210 for a current measurement value”).
The teachings of Solimano et al., Strovink, Anelle, and Circenis et al. are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink and further in view of Anelle to incorporate the center of gravity of Circenis et al. in order to allow specific determinations to be made based on the center of gravity of an object.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solimano et al. (US 2010/0249978 A1) in view of Strovink (US 2005/0165733 A1) and further in view of Anelle (US 2007/0106409 A1) and Wadley et al. (US 2013/0014916 A1).

Regarding Claim 11: Solimano et al. in view of Strovink and further in view of Anelle teach the limitations of claim 1. Solimano et al. in view of Strovink and further in view of Anelle do not specifically disclose the following. However, Wadley et al. further teach wherein the virtual object is a vehicle including a ship (See Figure 11 and Paragraph 0063.
The teachings of Solimano et al., Strovink, Anelle, and Wadley et al. are related because all are analyzing user input data to make calculations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the KPI analysis system of Solimano et al. in view of Strovink and further in view of Anelle to incorporate the ship of Wadley et al. in order to allow users to model and make determinations of ships.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-9, and 11-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-15 of Patent Application 17/096,709.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to a method for consolidating a key indicator of a virtual object in an index.  The details of receive a description of the at least one key indicator of the virtual object, receive a set of attributes of the virtual object, receive the data model for indexation of said virtual object, receive a set of rules to convert said set of attributes of the virtual object into the data model for indexation, apply the set of rules to convert said set of attributes into the data model for indexation, transform the data model for indexation into a directed acyclic graph, and consolidate said at least one key indicator based on an expansion of the directed acyclic graph, are recited in both applications, but in different formats and different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683